        Case 1:20-cv-00119-BAH Document 9 Filed 01/22/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


DISTRICT OF COLUMBIA, et al.,

               Plaintiffs,

        v.                                                       Civil Action No. 1:20-cv-00119-BAH

U.S. DEPARTMENT OF AGRICULTURE, et al.,

               Defendants.


                    DEFENDANTS’ NOTICE OF APPEARANCE

        The Clerk of Court will please enter the appearance of Liam C. Holland of the United

States Department of Justice, Civil Division as counsel for Defendants in the above-captioned

case.

Dated: January 22, 2020               Respectfully submitted,

                                      JOSEPH H. HUNT
                                      Assistant Attorney General

                                      ERIC R. WOMACK
                                      Assistant Branch Director

                                      /s/ Liam C. Holland
                                      LIAM C. HOLLAND (NY Bar No. 5580378)
                                      Trial Attorney
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      P.O. Box No. 883
                                      Ben Franklin Station
                                      Washington, D.C. 20044
                                      Tel.: (202) 514-4964
                                      Fax: (202) 616-8470
                                      Email: Liam.C.Holland@usdoj.gov

                                      Attorneys for Defendants
